PER CURIAM.
This disciplinary proceeding is before us on complaint of The Florida Bar and the report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
*151The referee recommends that respondent be found guilty of violating article XI, Rule 11.02 of the Integration Rule of The Florida Bar, and Disciplinary Rules 1-102(A)(1), 1-102(A)(3), 1-102(A)(4), and 1-102(A)(6) of The Florida Bar Code of Professional Responsibility. These violations arose from respondent’s guilty plea to the felony charge of making and subscribing a false income tax return. The referee recommended a three-year suspension, beginning November 1, 1984, and thereafter until respondent proves his rehabilitation. The Bar contends that the disciplinary sanction should be disbarment for a period of three years from April 24, 1985, the effective date of respondent’s felony conviction.
We approve the referee’s report, but find that, under these circumstances, the discipline must be a three-year suspension beginning April 24, 1985, and thereafter until respondent proves his rehabilitation. Judgment for costs in the amount of $365.53 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, BOYD, OVERTON, SHAW and BARKETT, JJ., concur.
EHRLICH, J., dissents with opinion with which McDONALD, C.J., concurs.